Per Curiam.
A cause of action in trespass is not a debt within the contemplation of the bankrupt act, and is not affected by a bankrupt discharge. The fact that a verdict had been rendered does not alter the case. Until judgment rendered there is no debt which is reached by the discharge. This has been repeatedly held in the English courts, and these cases have been followed here.(a) When the petition was presented in this case there was a verdict, but no judgment, and the discharge operates only upon debts which existed at the time of presenting the petition.
But if the demand had been of a different character, the defendant would still be precluded from setting up his discharge. We have held that a judgment is an extinguishment of the prior indebtedness, and that where it is rendered after the time of presenting the petition, it is not affected by a discharge granted in the proceeding commenced by such petition.(b) We think the plea is bad.
Judgment for the plaintiff

а) See Crouch v. Gridley, (6 Hill. 250,) and cases cited.


 Thompson v. Hewitt, (6 Hill, 254.)